Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/6/2022 have been fully considered but they are not persuasive. 

Argument: Applicant argued (Remarks 10/6/2022,  page 5, last paragraph):
“There is no evidence presented that Mowatt knows where those items are within the container, however. Moreover, the Examiner uses the teaching that a container can be a van as evidence that this can occur in a vehicle. The problem is, the prior art teaches absolutely nothing about coordinating a mobile device location within the vehicle (e.g., the van) to a predefined vehicle element location (e.g., the location of something else inside the van). Mowatt may know whether something is inside the van, but has no teaching relating to where in the van the something may be located. The references to location are to the location of the container itself (e.g., where the van is located), not the location of things inside the container. [0054]”.
Response: Applicant stated above “There is no evidence presented that Mowatt knows where those items are within the container”  …. “..but has no teaching relating to where in the van the something may be located..”. Examiner is not using Mowatt for this. Examiner is using the primary reference Li for this. In CTNF (9/2/2022, page 3 bottom), Li  discloses using signal strength from various beacons to determine the location of the mobile device in a vehicle coordinate system. Hence, there is no  need for Mowatt to disclose this.
Regarding “coordinating a mobile device location within the vehicle (e.g., the van) to a predefined vehicle element location”, Mowatt discloses (Fig.2, location tracking module 114; [0054]) tracking the location of the container (in this case container = vehicle). 
So, the location of the mobile device is available (from Li) and the location of the container/vehicle is available (from Mowatt). Mowatt’s Fig. 2 discloses a comparison between item lists (elements 108 compared with element 104 in comparison module 402). Though, Mowatt discloses comparing lists to determine if an item is missing, one of ordinary skill in the art can as easily compare the two locations obtained above, to determine if they are proximate or not. This is an obvious variation of what Mowatt teaches (Rationales for Obviousness (MPEP 2143, Rationale F)) and can easily be performed by comparison module 112. In CTNF (9/2/2022, page 4, 2nd last paragraph), Examiner stated “..wherein the location of the mobile device would correspond to 108 output, a predefined vehicle element location would correspond to element 104 output and the proximate determination is done in element 112;..”. This comparison is what Examiner argues can be done in element 112. So even though Mowatt may teach a comparison of “lists”, under Rationales for Obviousness, one of ordinary skill in the art could substitute a “list” comparison by a “location” comparison as those are also readily available. Comparing locations instead of lists has the advantage that locations are continuously available in real time whereas a list would have to be created every time and is more difficult to update.
For completeness, Examiner has repeated parts of this argument is the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 9, 11- 17, 19 are  rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20170052538) in view of Mowatt et al. (US 20180225949).

Regarding claim 1, Li discloses a system comprising:
at least processor (Fig. 5, processor inherent and obvious since processing of data is done) enabled to:
receive data indicating signal strength of signals transmitted between a plurality of beacons and a mobile device ([0008], steps i) and ii); [0036]; Fig. 1 shows beacons numbered 1, …8; [0033]);
determine a location of the mobile device within a vehicle coordinate system (Fig. 8, block 825; [0056], last sentence), wherein the beacons have known locations within the coordinate system ([0040] discloses beacons can be placed where needed, so position is known), the determination based in part on the signal strength (Fig. 8, element 820, 825; [0056], last 2 sentences).
Li does not disclose:
determine that the location of the mobile device is proximate to a predefined vehicle element location;
and instruct issuance of an alert responsive to the proximity.

Mowatt discloses:

determine that the location of the mobile device is proximate to a predefined vehicle element location (Fig. 1, item tracking module 108 output is compared with expected set determination module 104 output in comparison module 112; wherein the location of the mobile device would correspond to 108 output, a predefined vehicle element location would correspond to element 104 output and the proximate determination is done in element 112; [0054]; [0041] discloses “This is a real-time list of which resources are detected to be in a given container (be it a bag, a case, a van etc.)”);
and instruct issuance of an alert responsive to the proximity (Fig. 1, alert module 118; [0054], 14th last line onwards discloses alert set based on proximity determination).
Mowatt’s method deals with tracking items in a container. In [0041], Mowatt discloses “This is a real-time list of which resources are detected to be in a given container (be it a bag, a case, a van etc.)”). The item tracked would be the mobile device in a van i.e. vehicle. Hence, Mowatt’s method is relevant to the invention.
Li  discloses using signal strength from various beacons to determine the location of the mobile device in a vehicle coordinate system. Hence, there is no  need for Mowatt to disclose this.
So, the location of the mobile device is available (from Li) and the location of the container/vehicle is available (from Mowatt: Fig.2, location tracking module 114; [0054]). 
Mowatt’s Fig. 2 discloses a comparison between item lists (elements 108 compared with element 104 in comparison module 402). Though, Mowatt discloses comparing lists to determine if an item is missing, one of ordinary skill in the art can as easily compare the two locations obtained above, to determine if they are proximate or not. This is an obvious variation of what Mowatt teaches (Rationales for Obviousness (MPEP 2143, Rationale F)) and can easily be performed by comparison module 112. In CTNF (9/2/2022, page 4, 2nd last paragraph) and above, Examiner stated “..wherein the location of the mobile device would correspond to 108 output, a predefined vehicle element location would correspond to element 104 output and the proximate determination is done in element 112;..”. This comparison is what Examiner argues can be done in element 112. So even though Mowatt may teach a comparison of “lists”, under Rationales for Obviousness, one of ordinary skill in the art could substitute a “list” comparison by a “location” comparison as those are also readily available. Comparing locations instead of lists has the advantage that locations are continuously available in real time whereas a list would have to be created every time and is more difficult to update.
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to combine the location determination methods of Li and Mowatt, because this would allow one to know the location of the mobile device/user relative to the vehicle and issue alerts if the situation warrants it. 


Regarding claim 2, Li discloses the data is received from the mobile device (Fig. 8, element 830; [0057]).
Li discloses that the seat position is the data that is sent. 
Li does not disclose that the “signal strength as detected by the mobile device for signals received by the mobile device from the beacons” is sent. 
However, in Li’s case the mobile device 710 does the position calculation. The position calculation could as easily be done by the server 720, if the signal strength data was sent to the server. These are just obvious variations of each other and either can be done by one of ordinary skill in the art (Rationales for Obviousness (MPEP 2143, Rationale F)) .
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to have the position calculation done at the server instead of by the mobile device, since having the server do it would reduce the computational requirements on the mobile device, thereby making it’s battery last longer.

Regarding claim 3, claim 3 is an obvious variation of claim 2 and is therefore analyzed similarly as claim 2. In claim 3, the direction of the signal is merely reversed, with the beacon measuring the signal strength of the signal sent by the mobile device and then sending the signal strengths to the processor. In claim 2, the mobile device is doing what the beacon is doing in claim 3. Since reciprocity holds in wireless systems (i.e. the signal loss is the same in both directions), one of ordinary skill in the art can have either the beacon or the mobile device sends the signal strengths to the processor, which would then do the position determination.
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to have the beacon also send the signal strengths to the processor, since this means more data is sent and a more accurate position estimate can be obtained. 

Regarding claim 4, Li does not disclose the vehicle element includes an element designated for causing an alert.
Mowatt discloses a set of inputs that the user can  select (Fig. 1, element 106; wherein the user can select any vehicle element that the comparison is made against. The element can therefore be one that can cause an alert e.g. is user selects vehicle element as the trunk, then an alert can be sent when the mobile device is in the trunk).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Mowatt in the system of Li because this would allow one to get an alert when the mobile device is near any vehicle element e.g. trunk, engine, tire  etc.

Regarding claim 5, Li does not disclose the vehicle element includes an adjustable element.
Mowatt discloses a set of inputs that the user can  select (Fig. 1, element 106; wherein since any input can be selected, the vehicle element includes would be an adjustable element).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Mowatt in the system of Li because this would allow one to get an alert when the mobile device is near any vehicle element e.g. trunk, engine, tire  etc. that can be selected (adjusted).

Regarding claim 6, Li does not disclose the vehicle element includes an element identified by an input received by the processor, identifying the element.
Mowatt discloses the vehicle element includes an element identified by an input received by the processor, identifying the element (Fig. 1, element 106; wherein any input can be selected).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Mowatt in the system of Li because this would allow one to get an alert when the mobile device is near any vehicle element e.g. trunk, engine, tire  etc. that can be selected.

Regarding claim 7, Li does not disclose the instruction for the issuance of the alert is to the mobile device to issue the alert.
Mowatt discloses the instruction for the issuance of the alert is to the mobile device to issue the alert ([0048] discloses “The mobile device 212 comprises a user interface 120 through which the alert of the item tracking system is outputted to a user of a container”; Fig. 1, element 120; [0043] discloses “The container itself may have a user interface for outputting an alert if such capabilities are part of the container, or the user may have a mobile device that is registered to them which includes a user interface to output the alert”).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Mowatt in the system of Li because this would allow the user to get the alert.

Regarding claim 8, Li does not disclose the instruction for the issuance of the alert is also to a device other than the mobile device.
Mowatt discloses the instruction for the issuance of the alert is to the mobile device to issue the alert ([0043] discloses “The container itself may have a user interface for outputting an alert if such capabilities are part of the container, or the user may have a mobile device that is registered to them which includes a user interface to output the alert”; wherein the container could  be a van i.e. vehicle).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Mowatt in the system of Li because this would allow the user to get the alert even if he didn’t have his mobile device nearby.

Regarding claim 9, Li does not disclose the alert includes at least one of haptic, audible or visual feedback.
Mowatt discloses the alert includes at least one of haptic, audible or visual feedback ([0025]).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Mowatt in the system of Li because with multiple types of alerts, the user has a higher chance of picking up at least one. 

Regarding claim 11, Li does not disclose the processor is further enabled to instruct display of information related to the vehicle element located at the vehicle element location.
Mowatt discloses the processor is further enabled to instruct display of information related to the alert  (Fig. 1, user interface 120 displays alert related to input 106 that is selected. Displaying additional information other than alerts is an obvious variation or obvious to try under Rationales for Obviousness (MPEP 2143, Rationales E,F). 
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Mowatt in the system of Li to display additional information besides alerts because this would allow one obtain information about any vehicle element e.g. user wouldn’t have to carry a manual and instead receive information on his mobile device. 

Regarding claim 12, Li does not disclose the information includes at least one of usage instructions or adjustment instructions for the vehicle element.
Mowatt discloses the processor is further enabled to instruct display of information related to the alert  (Fig. 1, user interface 120 displays alert related to input 106 that is selected. Displaying additional information, like usage instructions or adjustment instructions, is an obvious variation or obvious to try under Rationales for Obviousness (MPEP 2143, Rationales E,F). 
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Mowatt in the system of Li to display additional information besides alerts because this would allow one obtain information about any vehicle element e.g. user wouldn’t have to carry a manual and instead receive information on his mobile device. 

Claim 13 is similarly analyzed as claim 1, with claim 13 reciting equivalent method limitations.

Claim 14 is similarly analyzed as claim 2.

Claim 15 is similarly analyzed as claim 3.

Claim 16 is similarly analyzed as claim 4.

Claim 17 is similarly analyzed as claim 6.

Claim 19 is similarly analyzed as claim 1.

Claims 10, 18, 20  are  rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20170052538) in view of Mowatt et al. (US 20180225949) and further in view of Kreuzer et al. (US 20200272124).

Regarding claim 10, Li does not disclose the processor is further enabled to instruct configuration of a tool setting, at least when the mobile device is a reconfigurable tool.
Kreuzer discloses the processor is further enabled to instruct configuration of a tool setting, at least when the mobile device is a reconfigurable tool ([0013] discloses “….a smart tool system comprising a registration-and-control component. The system also comprises at least one mobile device functionally and operatively configured to communicate electronically with the registration-and-control component”; wherein the mobile device can configure the tool by communicating with the registration-and-control component).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Kreuzer in the system of Li because this would allow a tool to be used with different settings,  as different needs arise.

Claim 18 is similarly analyzed as claim 10.

Claim 20 is similarly analyzed as claim 10.

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to tracking systems/tools: 

Rabibadhana (US 11080647) discloses Computer Vision And Digital Image Scanning Based Inventory Management System.
Hamada et al.  (US 10274583) discloses using signal strength to determine the location of a portable device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632